     Case 2:20-cv-00548-JAD-EJY Document 30 Filed 07/20/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    SHEILA MILLS KENNEDY,                                   Case No. 2:20-cv-00548-JAD-EJY
      individually, DARCEL BURT,
 5    individually,
 6                   Plaintiff,                                            ORDER
 7          v.
 8    DERINA THOMAS, individually, KEOLIS
      TRANSIT SERVICES, LLC, a foreign
 9    limited-liability company; ROE BUS
      TRANSIT COMPANY; ROES BUS
10    COMPANY; DOE DRIVER I; DOES I
      through X, inclusive; ROE COMPANIES XI
11    through XX, inclusive,
12                   Defendants.
13

14          Before the Court is Plaintiffs’ Motion to Extend Time for Service of the Summons and
15   Complaint (ECF No. 25). No opposition or response to Plaintiffs’ Motion was received by the Court.
16          The Court adopts the facts and timeline established by those facts as stated in Plaintiffs’
17   Motion (Id. at 2-3). These facts establish that Plaintiffs have been diligent in attempting to serve
18   Defendant Derina Thomas. And, as Plaintiffs note, good cause for an extension of time to effect
19   service is generally equated with diligence. Fed. R. Civ. P. 4(m)
20          Accordingly,
21          IT IS HEREBY ORDERED that Plaintiffs’ Motion to Extend Time for Service of the
22   Summons and Complaint (ECF No. 25) is GRANTED.
23          IT IS FURTHER ORDERED that Plaintiffs shall have through and including September 2,
24   2020 to effect service on Defendant Derina Thomas.
25          Dated this 20th day of July, 2020.
26

27
                                                  ELAYNA J. YOUCHAH
28                                                UNITED STATES MAGISTRATE JUDGE
                                                     1
